DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2020 is being acknowledged and considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-18 in the reply filed on 6/16/2021 is acknowledged. Newly added claims 21-22 are also being examined.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 1-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (U.S. Pat. App. Pub. No. 2018/0145136).

(1) a source region (138) disposed within a substrate (110); 
a drain region (136) disposed within the substrate (110) and separated from the source region (138) along a first direction; 
a drift region (112/114) disposed within the substrate (110) between the source region (138) and the drain region (136); 
a plurality of isolation structures (122/124/126) disposed within the drift region (112/114); and 
a gate electrode (132/134/134a/142) disposed within the substrate (110), wherein the gate electrode (132/134/134a/142) comprises a base region (NO LABEL) disposed between the source region (138) and the drift region (112/114) and a plurality of gate extensions (134a/142) extending outward from a sidewall of the base region (NO LABEL) to over the plurality of isolation structures (122/124/126) (see Figures 1 & 3A-3G); 
(2) wherein the plurality of isolation structures (122/124/126) have outer sidewalls that are separated by the drift region (112/114) along a second direction that is perpendicular to the first direction (see Figures 1 & 3A-3G); 
(3) wherein the plurality of isolation structures (122/124/126) respectively extend past opposing sides of respective ones of the plurality of gate extensions (134a/142) along a second direction that is perpendicular to the first direction (see Figures 1 & 3A-3G); 
(4) wherein the plurality of gate extensions (134a/142) are separated from one another by the plurality of isolation structures (122/124/126) and by the drift region (112/114) along a second direction that is perpendicular to the first direction (see Figures 1 & 3A-3G); 
(5) wherein the plurality of isolation structures (122/124/126) are between the plurality of gate extensions (134a/142) and the drain region (136) (see Figures 1 & 3A-3G); 
(6) further comprising: a gate dielectric (132) disposed along sidewalls and a lower surface of the base region (NO LABEL) of the gate electrode, wherein the plurality of isolation structures (122/124/126) have sidewalls that contact a sidewall of the gate dielectric (132) (see Figures 1 & 3A-3G); 
(7) further comprising: a gate dielectric (132) disposed along sidewalls and a lower surface of the base region (NO LABEL) of the gate electrode (132/134/134a/142), wherein the plurality of isolation structures (122/124/126) continuously extend along an upper surface of the substrate (110) from the gate dielectric (132) to the drain region (136) (see Figures 1 & 3A-3G); 
(8) wherein the plurality of isolation structures (122/124/126) comprise one or more dielectric material disposed within trenches in the substrate (110); and wherein the plurality of gate extensions (134a/142) are disposed within additional trenches (NO LABEL) formed by interior surfaces of the plurality of isolation structures (122/124/126) (see Figures 1 & 3A-3G); 
(9) further comprising: a gate dielectric (132) disposed along sidewalls and a lower surface of the base region (NO LABEL) of the gate electrode (132/134/134a/142); one or more dielectric structures (135a/135b)disposed over opposing outer edges of the gate electrode and over the gate dielectric; and an inter-level dielectric (ILD) disposed over and along sidewalls of the one or more dielectric structures (see Figures 1 & 3A-3G); 
(10) a source region (138) disposed within a substrate (110); 
a drain region (136) disposed within the substrate (110); 
a gate dielectric (132) lining interior surfaces of the substrate (110); 
a gate electrode (134) disposed between the source region (138) and the drain region (136) and comprising a base region (NO LABEL) over the gate dielectric (132) and a plurality of gate extensions (134a/142), wherein the plurality of gate extensions (134a/142) protrude outward from a sidewall of the base region of the gate electrode (134) towards the drain region (136); and 
a plurality of isolation structures (122/124/126) continuously extending between the gate dielectric (132) and the drain region (136), wherein the plurality of isolation structures (122/124/126) respectively surround one of the plurality of gate extensions (134a/142) (see Figures 1 & 3A-3G); 
(11) further comprising: a drift region (112/114) disposed within the substrate (110) between the base region (NO LABEL) and the drain region (136), wherein the plurality of isolation structures (122/124/126) are separated from one another by the drift region (112/114) (see Figures 1 & 3A-3G); 
(12) wherein the drift region (112/114) extends past opposing sides of the plurality of isolation structures (122/124/126) along a first direction and along a second direction that is perpendicular to the first direction (see Figures 1 & 3A-3G); 
(13) further comprising: one or more dielectric structures (135a/135b) disposed over opposing outer edges of the gate electrode (134); an inter-level dielectric (ILD) (152) disposed over and along sidewalls of the one or more dielectric structures (135a/135b); and a silicide (134a) arranged along an upper surface of the gate electrode (134), wherein the one or more dielectric structures (134a/134b) cover one or more parts of the gate electrode (134) that are outside of the silicide (134a) (see Figures 1 & 3A-3G); 
(14) wherein the one or more dielectric structures (135a/135b) respectively comprise a first dielectric material, a second dielectric material over the first dielectric material, and a third dielectric material along sidewalls of the first dielectric material and the second dielectric material (see Figures 1 & 3A-3G); 
(15) wherein the base region (NO LABEL) extends to a first depth below an upper surface of the substrate (110) and the plurality of gate extensions extend (134a/142) to a second depth below the upper surface of the substrate (110), the second depth being less than the first depth (see Figures 1 & 3A-3G); 
(16) wherein the plurality of isolation structures (122/124/126) extend to a greater depth within the substrate (110) than the gate dielectric (132) (see Figures 1 & 3A-3G); 
(17) wherein the gate dielectric (132) comprises a protrusion arranged between the base region (NO LABEL) and a gate extension (134a/142) of the plurality of gate extensions (134a/142), the protrusion extending outward from an upper surface of the base region (NO LABEL) to above a bottom of the gate extension (134a/142) (see Figures 1 & 3A-3G); 
(18) wherein a bottom surface of a gate extension (134a/142) of the plurality of gate extensions (134a/142) is in contact with both an upper surface of the gate dielectric (132) and an upper surface of an isolation structure (122/124/126) of the plurality of isolation structures (122/124/126) (see Figures 1 & 3A-3G); 
(21) a source region (138) disposed within a substrate (110); 
a drain region (136) disposed within the substrate (110) and separated from the source region (138) along a first direction; 
a drift region (112/114) disposed within the substrate (110) between the source region (138) and the drain region (136); 
a gate electrode (134) disposed within the substrate (110), wherein the gate electrode (134) comprises a sidewall disposed between the source region (138) and the drift region (112/114) and a plurality of gate extensions (134a/142) extending outward from the sidewall toward the drain region (136); and wherein the plurality of gate extensions (134a/142) have outer sidewalls that are separated from one another along a second direction that is substantially perpendicular to the first direction (see Figures 1 & 3A-3G); 
(22) further comprising: a gate dielectric (132) disposed along the sidewall of the gate electrode (134), a lower surface of the gate electrode (134), wherein the one or more gate extensions extend (134a/142) through the gate dielectric (132) disposed along the sidewall of the gate electrode (134) (see Figures 1 & 3A-3G).

Claims 1-9 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denison et al. (U.S. Pat. App. Pub. No. 2010/0252882).
Denison discloses, as seen in Figures 1A-1H, an integrated circuit having
(1) a source region (1038) disposed within a substrate (1002); 
a drain region (1040) disposed within the substrate (1002) and separated from the source region (1038) along a first direction; 
a drift region (1008) disposed within the substrate (1002) between the source region (1038) and the drain region (1040); 
a plurality of isolation structures (1012/1014) disposed within the drift region (1008); and a 
gate electrode (1028) disposed within the substrate (1002), wherein the gate electrode (1028) comprises a base region (NO LABEL) disposed between the source region (1038) and the drift region (1008) and a plurality of gate extensions (NO LABEL) extending outward from a sidewall of the base region (NO LABEL) to over the plurality of isolation structures (1012/1014) (see Figures 1A-1H); 
(2) wherein the plurality of isolation structures (1012/1014) have outer sidewalls that are separated by the drift region (1008) along a second direction that is perpendicular to the first direction (see Figures 1A-1H); 
(3) wherein the plurality of isolation structures (1012/1014) respectively extend past opposing sides of respective ones of the plurality of gate extensions (NO LABEL) along a second direction that is perpendicular to the first direction (see Figures 1A-1H); 
(4) wherein the plurality of gate extensions (NO LABEL) are separated from one another by the plurality of isolation structures (1012/1014) and by the drift region (1008) along a second direction that is perpendicular to the first direction (see Figures 1A-1H); 
(5) wherein the plurality of isolation structures (1012/1014) are between the plurality of gate extensions (NO LABEL) and the drain region (1040) (see Figures 1A-1H); 
(6) further comprising: a gate dielectric (1022) disposed along sidewalls and a lower surface of the base region (NO LABEL) of the gate electrode (1028), wherein the plurality of isolation structures (1012/1014) have sidewalls that contact a sidewall of the gate dielectric (1022) (see Figures 1A-1H); 
(7) further comprising: a gate dielectric (1022) disposed along sidewalls and a lower surface of the base region (NO LABEL) of the gate electrode (1028), wherein the plurality of isolation structures (1012/1014) continuously extend along an upper surface of the substrate (1002) from the gate dielectric (1022) to the drain region (1040) (see Figures 1A-1H); 
(8) wherein the plurality of isolation structures (1012/1014) comprise one or more dielectric material disposed within trenches (NO LABEL) in the substrate (1002); and wherein the plurality of gate extensions (NO LABEL) are disposed within additional trenches (NO LABEL) formed by interior surfaces of the plurality of isolation structures (1012/1014) (see Figures 1A-1H); 
(9) further comprising: a gate dielectric (1022) disposed along sidewalls and a lower surface of the base region (NO LABEL) of the gate electrode (1028); one or more dielectric structures (1012/1014) disposed over opposing outer edges of the gate electrode (1028) and over the gate dielectric (1022); and an inter-level dielectric (ILD) (1042) disposed over and along sidewalls of the one or more dielectric structures (1012/1014) (see Figures 1A-1H); 
(21) a source region (1038) disposed within a substrate (1002); 
a drain region (1040) disposed within the substrate (1002) and separated from the source region (1038) along a first direction; 
a drift region (1008) disposed within the substrate (1002) between the source region (1038) and the drain region (1040); 
a gate electrode (1028) disposed within the substrate (1002), wherein the gate electrode (1028) comprises a sidewall disposed between the source region (1038) and the drift region (1008) and a plurality of gate extensions (NO LABEL) extending outward from the sidewall toward the drain region (1040); and wherein the plurality of gate extensions (NO LABEL) have outer sidewalls that are separated from one another along 
(22) further comprising: a gate dielectric (1022) disposed along the sidewall of the gate electrode (1028), a lower surface of the gate electrode (1028), wherein the one or more gate extensions (NO LABEL) extend through the gate dielectric (1022) disposed along the sidewall of the gate electrode (1028) (see Figures 1A-1H).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        June 16, 2021